Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-19 were previously pending. Claims 8, 12, 16, 18 and 19 are amended. New claim 21 is added. Previously withdrawn claim 1 is cancelled.
Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed on 08/19/2021.
A complete action on the merits of claims 2-21 follows below.

Claim Rejections - 35 USC § 112
Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended claim 12 recites the limitation “the feedback comprises a variation in amperage of the first motor”. Amended claim 8 recites “frequency feedback from the first motor”. par. 0049 of the original specification states “build the lifting strategy … when motor feedback reaches a certain amperage/frequency”. Therefore both amperage and frequency does not have support in the original specification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, 12-19 and 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Horwath et al. (US Publication No. 2012/0193590) hereinafter Horwath in view of Knapp et al. (US Publication No. 2015/0166315) hereinafter Knapp.
Regarding claim 8, Horwath teaches (reproduced and annotated Fig. 5 below) a rail car lifting and lowering device (par. 0018 and 0025) having a method comprising: connecting a lifting module a first motor (drive motor 504), the lifting module comprising a lifting controller (par. 0003: controls), the first motor mechanically coupled to a first lifting column by a first transmission (right side gear box 402) and to a second lifting column by a second transmission (left side gear box 402); lowering a service component (par. 0025: rail car) with the first and second lifting columns by activating the first motor (par. 0025: “rail beam 516 may configured to support and carry a rail car (not shown) as it is lifted or lowered in the directions indicated by the arrow B”; also see par. 0027); but Horwath does not explicitly teach detecting a weight of the service component with the lifting module in response to frequency feedback from the first motor; and generating a lifting strategy with the lifting controller in response to the feedback of the first motor.

    PNG
    media_image1.png
    917
    819
    media_image1.png
    Greyscale

Knapp teaches a rail car drop table with four lifting columns having a lifting controller with a control program monitoring multiple types of sensors to determine the position and/or load in order to calculate a control signal (par. 0003, 0005) and teaches generating a lifting strategy with the lifting controller in response to the feedback of the first motor (par. 0025: if a load is elevated, the controller may restrict horizontal movement of the positioning apparatus for safety purposes; par. 0026: load sensor may be an electrical load sensor where the load signal is indicative of an electrical current of the motor; par. 0072: “When calculating the control signal, there could be a speed associated with the rotation of the motors. As previously discussed, the position sensors may be a rotational encoder that counts the number of rotations of the motor or screw. Based on gearing and the pitch of the screw threads, the position of the first support can be calculated using time and number of rotations” (one hertz of frequency is equal to one cycle per second); par. 0050: “the 
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of rail car drop table of Knapp in drop table of Horwath and add sensor to detect the weight of the rail car/a component of the rail car to generate a lifting strategy (e.g. restricting horizontal movement of the positioning apparatus for safety purposes; and makes the lifting device capable of being calculated, coordinated and calibrated for precise and safe movement by the motors in order to perform lifting and positioning operations as set forth in Knapp.
Regarding claim 9, Knapp teaches the lifting controller generates the lifting strategy in response to detected operating parameters of the first and second lifting columns (entire par. 0065 and 0067).
Regarding claim 10, Knapp teaches the operating parameters are detected via at least one sensor connected to the lifting module (par. 0065: position sensor).
Regarding claim 12, Knapp teaches the feedback comprises a variation in amperage of the first motor (par. 0083: voltage and/or amperage sensors that can likewise detect the power drawn by each motor and thus determine the load on the columns).
Regarding claim 13, Knapp teaches an optimization circuitry of the lifting module creates at least one reactive action for the lifting strategy to maintain an operating performance of the respective lifting columns and first motor in response to encountered deviations from lifting parameters expected by the lifting strategy (par. 0062: adjusting position of the load based on comparison of loads on each column by position sensors sending position signals).
Regarding claim 14, Knapp teaches the optimization circuitry creates the at least one reactive action to correct an operating condition predicted by a prediction circuit of the lifting module (see entire par. 0062; especially “if the average load on the columns is 5 tons, this could be the reference. If a particular column has a load of 4.9 tons, his could indicate that the load is off balance or that the position of one or multiple columns needs to be adjusted to balance the load”; par. 0064-0065: adjustment of the column outside of tolerance).
Regarding claim 15, Knapp teaches the at least one reactive action adjusts an operating parameter of the first lifting column while the second lifting column operates unchanged see entire par. 0062; especially “if the average load on the columns is 5 tons, this could be the reference. If a particular column has a load of 4.9 tons, his could indicate that the load is off balance or that the position of one or multiple columns needs to be adjusted to balance the load”; par. 0064-0065: adjustment of the column outside of tolerance; “if a single column is outside the load threshold, it would be more likely that that column needs to be adjusted”).
Regarding claim 16, Knapp teaches the optimization circuitry generates at least one proactive action for the lifting strategy to prevent an operating condition predicted by a prediction circuit of the lifting module 
Regarding claim 3, Horwath teaches (reproduced and annotated Fig. 5 above) the first and second transmissions (left and right side gear boxes 402) each comprise a shearing coupling (one shown above) connecting an output shaft of the first motor to a rotating core of the respective lifting columns.
Regarding claim 4, Horwath teaches (reproduced and annotated Fig. 5 above) the first and second lifting columns are each connected to a base (502) and a platform (516), the base housing the first motor (506), the platform supporting a service component (par. 0025: rail car).
Regarding claim 5, Horwath teaches (reproduced and annotated Fig. 5 above) the first motor configured to provide vertical displacement for the service component (par. 0011: to lift the entire rail car or locomotive); but does not show the base being movable horizontally.
Knapp teaches first and second lifting columns (2000, 2100) are each connected to a base (1000) and a platform, the base housing the first motor (2020, 2120), the platform (3100) supporting a service component (par. 0053: rail car); the base houses a transverse motor connected to a drive line (Fig. 1A and par. 0047), the first motor configured to provide vertical displacement for the service component (par. 0051: lift motor that rotates a screw to move a first support up and down), the transverse motor configured to provide horizontal displacement of the service component (par. 0047: Drive motors 100, 101, 102, 103 are connected to wheels 1110; par. 0048: railway style wheels that run on tracks, it is understood that the positioning apparatus can run on wheels that operate on a surface such as a factory or shop floor; par. 0009: a motor and a transmission system that is used to drive the wheels of the drop table to provide movement of the drop table to a different part of the factory or repair shop as necessary).
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to add transverse motor of drop table of Knapp in drop table of Horwath. Doing 
Regarding claim 6, Horwath teaches the service component is a locomotive wheelset (par. 18: a rail car). Also Knapp teaches the service component is a locomotive wheelset (par. 0053: rail car).
Regarding claim 7, Horwath teaches the platform supports first and second rail segments (left and right side beam rails 516) each contacting the service component (par. 0029: beam rail 516 to raise or lower a rail car supported thereon).
Regarding claim 4, Horwath teaches only one set of lifting columns connected to a first motor and does not teach a second set of lifting columns connected to a second motor.
Knapp teaches two sets of lifting columns (first set 200, 2100 and second set 2200, 2300).
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to lift the rail car with two sets of columns for a better stability and higher load lifting and lowering capability. It has also been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v Bemis Co., 193 USPQ 8. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Horwath in view of Knapp and further in view of Brechelente (US Publication No. 2008/0202286).
Regarding claim 11, combined device of Horwath and Knapp does not teach the detected operating parameter is a nut gap distance measured between a traveler and a safety nut coupled to a rotating core of the first lifting column.
Brechelente teaches a safety nut mechanism having a traveler 112 and a safety nut 146. The distance between the traveler and the safety nut is measured to check the wear of the threads of the traveler 112 so that the traveler can be replaced if necessary (when safety limit value is reached) (see par. 0029-0030).
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to add safety nut mechanism of Brechelente to screw lifting mechanism of combined device of Horwath and Knap. Doing so would add to the safety of the device with having a measurable wearing system for threads of the traveler.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Horwath in view of Knapp and further in view of ROUVEYRE et al. (FR002388178A1) hereinafter Rouveyre.
Regarding claim 17, combined device of Horwath and Knapp does not teach at least one proactive action increases a grease pressure to the first lifting column while the second column remains unchanged.
Rouveyre teaches a lubrication system for large screw jack - has grease pump which is actuated every time jack reaches lowest position. Note that claim 17 is not claiming “at least one proactive action increases a grease pressure to the first lifting column while a grease pressure of the second column remains unchanged”.
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to add grease to the screw lifting mechanism in order to reduce sear on the threads.

Response to Arguments
Applicant’s arguments with respect to amended claim 8, on the grounds that Knapp is silent with respect to “detecting or employing the frequency feedback of a motor” have been considered but is not persuasive. Because as stated above speed associated with the rotation of the motors and number of motor rotations are counted and the position of the first support can be calculated using 

Allowable Subject Matter
Claims 18-20 are allowed.
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.Elliott et al. (US Publication No. 2021/0309499) teaches a load sensing vehicle lift with a variable frequency drive in which power is provided to the motor by varying one or more of frequency, current, and voltage (see par.0037).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHDI H NEJAD/Primary Examiner, Art Unit 3723